Title: To Benjamin Franklin from Charles B. Cochran, 3 January 1782
From: Cochran, Charles B.
To: Franklin, Benjamin


Monsieur,
Passy ce 3. Janvier 1782
Je Serai venu vous rendre plutot mes devoirs mais jen ai été empeché par une grosse maladie Causée par le trop grand chagrin que jai eu ces jours passés: jai été saigné trois fois, et je prendrai ma troisieme medecine demain; aussitot que je pourrais sortir comptez, Monsieur, que je ne manquerai pas de venir deposer à vos pieds mes humbles hommages; daignez, en attendant agréer les vœux et les Souhaits que je fais sans cesse pour votre personne et me croire avec le respect le plus profond Mon cher Monsieur Votre très humble et tres obeissant Serviteur
C B.E Cochran
 
Addressed: A Monsieur / Monsieur Franklin ministre / Plenipotentiaire des etats-unis / de lamerique / A Passy
